Citation Nr: 0531097	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  01-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to a combined rating in excess of 40 percent 
for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1944 to July 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from March and October 
2000 rating decisions of the Indianapolis and Philadelphia 
ROs, respectively.  The veteran's file is now in the 
jurisdiction of the Newark RO.  In March 2004, the veteran 
testified at a Travel Board hearing before the undersigned; a 
transcript of the hearing is of record.  These matters were 
before the Board in April 2004, when they were remanded for 
evidentiary development.  The veteran's left knee disability 
had been rated 20 percent, combined.  The combined rating was 
increased first to 30 percent, then to the current 40 percent 
by interim rating decisions.

The veteran also appealed denials of service connection for 
lumbar spine and right knee disabilities, claimed as 
secondary to the left knee disabilities.  Since the RO 
granted service connection for these disabilities in an April 
2005 rating decision, they are no longer before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's bilateral foot disorder is related to s 
service-connected left knee disability.

2.  The veteran's left knee arthritis is manifested by X-ray 
evidenced arthritis with extension limited at no more than 20 
degrees, flexion limited at no less than 95 degrees, and 
instability that is no more than moderate in extent; 
ankylosis of the knee is not shown.

CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

2.  A combined rating in excess of 40 percent is not 
warranted for the veteran's service connected left knee 
disability.  38 U.S.C.A. 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 
5256, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The July 2001 and June 2003 statements of the case (SOCs), 
April 2005 supplemental SOC (SSOC), and the RO' s letters of 
January 2001, October 2003, and April 2004, all provided at 
least some VCAA-type notice, i.e., of what the evidence 
showed, the criteria for establishing entitlement to service 
connection and an increased rating, and the bases for the 
denial of the service connection claim, and for the rating(s) 
assigned for left knee disability.  In particular, the 
January 2001, October 2003, and April 2004 letters outlined 
the appellant's and VA's responsibilities in developing 
evidence to support the claims, advised him of what type of 
evidence would be pertinent to the claims, and advised him to 
identify evidence for VA to obtain or that he could submit 
evidence himself to support his claim.  The June 2003 SOC 
outlined the regulation implementing the VCAA, specifically 
including the provision that the claimant should submit any 
pertinent evidence in his possession.  .

Complete content-complying notice was not provided prior to 
the initial adjudication; such would not have been possible, 
as that action preceded enactment of the VCAA.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that VA did not err in failing to provide VCAA 
notice prior to the initial adjudication in such 
circumstances.  See Pelegrini, supra.  Rather, the claimant 
is entitled to timely content-complying notice, and the 
opportunity to participate in the adjudicatory process after 
notice is given.  That has happened here, as explained above.  
The veteran has had opportunity to respond/supplement the 
record after notice was provided, and is not prejudiced by 
any notice timing deficiency.

As to VA's duty to assist, records of VA and, to the extent 
possible, private treatment have been secured.  The veteran 
underwent VA examinations in September 1999, May 2001, July 
2002, and September 2004, and by a private orthopedist in 
April 2004.  He has not identified any further pertinent 
records that remain outstanding.  VA's duty to assist is met.  

II. Factual Background

A report of a September 1998 evaluation by D. G., M.D., 
indicates the veteran walked with a cane and had left knee 
pain ambulating.  There was mild strength deficit with 4/5 
strength for knee flexion and extension secondary to 
discomfort.  The left knee demonstrated a full range of 
motion with marked crepitus and a positive patellar grind.  
There was increased varus laxity and some lateral thrust.

Medical records from Dr. S. dated in October and November 
1998 note the veteran's complaints of knee pain and 
stiffness.  

On September 1999 VA examination, the veteran complained of 
left knee pain with a feeling of weakness.  There was 
significant varus alignment in the left knee.  Motion was 
from 5 degrees extension to 125 degrees flexion with pain 
demonstrated at the maximum flexion.  The medial collateral 
ligaments were +2 loose on the left and anterior cruciate 
ligaments were +1 by drawer sign.  Stress testing was 
uncomfortable.  The examiner noted that there was significant 
instability of the knee.  Reportedly, the pain sometimes 
traveled down to his foot.  The veteran also complained of 
daily numbness in each foot as well as shooting pain and 
cramps.

A September 1999 VA medical record notes treatment for the 
veteran's left knee disability.

In June 2000 a VA examiner opined that he found no 
relationship between the veteran's left knee condition and 
his bilateral foot problems.  

On May 2001 VA examination of the veteran's left knee, he 
reported that until the previous year, he had worked as a 
limousine driver, but had to stop due to knee problems, and 
because he needed to take care of his wife.  He complained of 
left knee pain that was daily and constant, and was 
aggravated any time he stood.  It was noted that there was 
significant varus alignment of 15 degrees with the left knee; 
active varus was 20 degrees beyond the neutral position.  
Motion was from 5 degrees extension to 130 degrees flexion 
with some pain at the extremes.  There was a small amount of 
effusion on the knee and no crepitus with motion.  The 
ligaments were generally snug and the varus deformity was in 
a fixed deformity that could not be corrected beyond 10 
degrees of varus.

On July 2002 VA foot examination, the podiatrist offered a 
brief medical history as well as examination findings.  Pes 
planus was diagnosed; the podiatrist opined that the 
veteran's knee problems aggravated his foot problems since he 
reported that his pain started from the knee and worked down 
to his feet.  

On July 2002 VA joints examination, the physician indicated 
that the veteran had 15 degrees of varus deformity with the 
left knee.  The knee lacked 5 degrees of full extension and 
flexion was to 125 degrees with minor discomfort at the 
maximum flexion.  No joint effusion or signs of inflammation 
were present.  The examiner opined that the veteran's left 
knee disability was unrelated to his bilateral foot 
disability.

At the March 2004 Travel Board hearing, the veteran described 
left knee symptoms that included continuous pain, locking, 
and giving way.  He stated he was unable to extend the knee 
fully due to pain.  He stated that he used to walk with a 
cane, but had reached the point where he had to use a walker.  
He stated that he had to give up his job as a limousine 
driver because of his knee swelling.  He also testified that 
private physicians told him that his foot problems could be 
related to his left knee disability.  

An April 2004 medical report from Dr. H. B., an orthopedic 
specialist, indicates the veteran was only ambulating with a 
walker, in part, due to his knee problems.  On examination, 
the left knee lacked 10 - 20 degrees of extension and flexion 
was to 110 degrees.  There was substantial bowleggedness, and 
the veteran limped with pain involving the medial aspect of 
the left knee.  There was patellofemoral crepitation.  The 
veteran was considered a good candidate for total knee 
replacement.  On examination of the veteran's feet, the 
impressions included numbness of the feet, rule out 
peripheral neuropathy and vascular claudication, and consider 
neurogenic claudication.  The examiner indicated that the 
veteran did not have pes planus, and opined that the foot 
problems were not related to the traumatic arthritis of the 
left knee.  He also indicated that it was difficult to state 
if the left knee disability worsened the numbness in the 
veteran's feet because a proper diagnosis as to the cause of 
the numbness in his feet had not been determined.  It was 
noted that the veteran had peripheral vascular disease with a 
history of smoking and myocardial infarction, and suggested 
that a vascular examination be considered due to numbness in 
the feet.

On September 2004 VA examination, the veteran reported that 
his condition had deteriorated to the point where he had to 
use a walker to walk any distance and that he might use a 
case around the house.  On examination, the left knee had 
significant varus deformity with 20 degrees.  Active and 
passive ranges of motion were the same with a lack of 10 
degrees of full extension and flexion to 95 degrees.  Both 
motions were taken to the point of the onset of pain.  There 
was no evidence of subluxation or dislocation.  The knee 
demonstrated weakened movements and excess fatigability but 
not incoordination.  The physician could not quantify how 
much additional loss of motion or function would be due to 
these factors, but did opine that an increase in pain would 
cause further limitation of function during times of flare-
ups or repeated use.  There was +2 laxity of the medial 
collateral ligament with moderate guarding by the veteran 
during the maneuver.  The laxity was considered moderate.  

Regarding the feet, the examiner noted that there was no 
history of injury to either foot.  The veteran's main 
complaints were a sensation of numbness in the distal portion 
of both feet, associated at times with vague pain.  The 
physician noted that the etiology of the numbness was 
peripheral neuropathy.  The examiner opined that the 
veteran's bilateral foot disorder developed independently 
from the left knee condition and he was unable to relate the 
foot symptoms to any knee condition.

III. Legal Criteria and Analysis

A. Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury. 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

It is neither alleged, nor suggested by the record, that any 
bilateral foot disorder was incurred or aggravated in 
service.  The veteran proposes a secondary theory of service 
connection, i.e., that a bilateral foot disability was either 
caused or aggravated by his service-connected left knee 
disabilities, and the claim will considered on that basis.  

There are two diagnostic entities of foot disability shown by 
the record:  Pes planus and peripheral neuropathy.  There is 
conflicting evidence as to whether the veteran has the 
diagnosed entity of pes planus (secondary to his service 
connected left knee disability).  The probative value of 
medical opinion evidence is based on the medical expert's 
review of pertinent historical date, personal examination of 
the patient, and the examiner's knowledge and skill in 
analyzing the data.  The Board must determine how much weight 
is to be attached to each opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
physician's opinion over another's depending on factors such 
as reasoning employed by the physicians, and whether or not 
and to what extent they review prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Pes planus was diagnosed by a VA podiatrist who also opined 
that the veteran's knee problems aggravated such disability.  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
(Incidentally, the X-rays taken on this podiatry examination 
were nonweight-bearing, and not conclusive regarding a pes 
planus diagnosis.)  Notably, in explaining the rationale for 
the opinion that the veteran had pes planus secondary to his 
left knee disability, the podiatrist indicated that he relied 
on the veteran's account that his foot pain started from the 
knee and worked down to his feet.  There is no indication 
that the podiatrist ever took into account or reviewed any 
medical data other than his own findings since no references 
were made to records in the file and the examination request 
did not require a review of the veteran's records.  Hence, 
the opinion lacks sufficient probative value to support the 
claim, particularly in light of other the opinions.  On 
subsequent evaluation by the veteran's private orthopedic 
specialist in April 2004, the specialist found that the 
veteran did not have pes planus.  As this examination is more 
current, and because an orthopedic specialist (by virtue of 
more extensive training) presumably has greater expertise, 
the Board finds that it is more probative in the matter of 
whether the veteran has bilateral pes planus secondary to his 
service connected left knee disability.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran has pes planus secondary knee 
disability.  

The diagnosis of peripheral neuropathy is well established by 
the record.  No medical examiner has related the peripheral 
neuropathy to the service connected left knee disability, and 
both VA examiners and Dr. H. B. have opined that the 
veteran's peripheral neuropathy is unrelated to his knee 
disabilities.  All the competent evidence of record is 
against there being a relationship between the veteran's 
bilateral peripheral neuropathy and his service connected 
left knee disability.  The veteran's own opinions in this 
matter are not competent evidence, as he is a layperson 
untrained in medical matters.  In light of the foregoing, the 
Board finds that the preponderance of the evidence is against 
this claim; and it must be denied.

B.  Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Degenerative arthritis established by x-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved.  38 C.F.R. § 4.71a, 
Code 5003.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. §  4.71a, Code 5260.  
Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  
38 C.F.R. § 4.71a, Code 5261.  VAOPGCPREC 9-2004 (September 
17, 2004) directs that separate ratings may be assigned for 
compensable limitations of flexion and extension, each, of 
the same joint.  

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  

The current combined rating for the veteran's service 
connected left knee disability is 40 percent based on a 
formulation of 30 percent for limitation of motion 
(extension) combined with a 20 percent rating for 
instability.  See 38 C.F.R. § 4.25.  To establish entitlement 
to a higher rating, it would have to be shown that extension 
of the leg is limited at more than 20 degrees, that flexion 
is limited at a compensable level, or that there is more than 
moderate instability of the knee.  No such impairment is 
shown anywhere in the record, even with factors such as pain 
considered.  Flexion has never been reported as limited to 
less than 95 degrees, which is not compensable; extension has 
never been reported as limited at more than 20 degrees (and 
that only once), warranting 30 percent for that single 
reported limitation; and instability has never been described 
as more than moderate, if that.  Consequently, there is no 
basis in the record for a formulation for rating the 
veteran's left knee disability that would result in a 
combined rating in excess of 40 percent.

A higher rating for knee disability is potentially possible 
under alternate rating criteria (Code 5256, for ankylosis).  
However, the knee has never been found to be ankylosed.  The 
preponderance of the evidence is against this claim also, and 
it also must be denied.


ORDER

Service connection for a bilateral foot disorder (including 
as secondary to a service connected left knee disability) is 
denied.

A combined rating in excess of 40 percent for the veteran's 
service connected left knee disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


